Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim15-34 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claim 15 

The claim(s) recite(s)  detecting, a first color region for a first color in the image data; detecting, , a first character string in the image data, the first character string being of the first color; determining, , a first process using a table, the first process associated with the first color; and performing, the first process.
The claim elements “detecting… a first color region ….”, “detecting…  a first character string…”, “determining,… , a first process using a table” and “performing,… the first process” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a controller ” language, ” “detecting a first color region….” and detecting a first character string… ” in the context of this claim encompasses the user mentally identifying a region and a character string. Similarly determining, , a first process using a table” and “performing, the first process”  as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind i.e. determining  and performing a mental process. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a controller to perform  the steps. The controller in the  steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of “detecting a first color region ….”, “detecting  a first character string…”, “determining, , a first process using a table” and “performing, the first process”) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a controller to perform both the  steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.


Re claim 16 the additional elements of claim 16 “wherein the first process comprises storing as content, designating a file name, or designating a folder name” could also be performed entirely in the mind. For example content could be mentally stored, and  a file name or folder name  could be mentally designated. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a controller to perform  the steps. The controller in the  steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a controller to perform both the  steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Re claim 17 the additional elements of claim 17 recite detecting,… a second color region for a second color in the image data; detecting …a second character string in the image data, the second character string being of the second color; determining, … a second process using the table, the second process associated with the second color; and performing, …, the second process. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The claim elements “detecting …a second  color region ….”, “detecting … a second  character string…”, “determining,… , a second  process using a table” and “performing,… the second process” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a controller ” language,  detecting a color region and detecting a character string, in the context of this claim encompasses the user mentally identifying a region and a character string. Similarly determining, , a  process using a table and performing, the first process  as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind i.e. determining  and performing a mental process. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a controller to perform  the steps. The controller in the  steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a controller to perform both the  steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Re claim 18 the additional elements of claim 18 “wherein the first process comprises storing as content; and the second process comprises designating a file name or designating a folder name” could also be performed entirely in the mind. For example content could be mentally stored, and  a file name or folder name  could be mentally designated. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a controller to perform  the steps. The controller in the  steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a controller to perform both the  steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.


Re claim 19 the additional elements of claim 19 “wherein detecting the first character string in the image data comprises analyzing the first color region” could also be performed entirely in the mind. For example  a color region could be mentally analyzed to detect a character string. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a controller to perform  the steps. The controller in the  steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a controller to perform both the  steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Re claim 20  the additional elements of claim 20 “wherein detecting the first color region comprises: dividing, …, the image data into a plurality of tiles, the tiles including a first tile and a second tile adjacent to the first tile; determining, …, a first average value of color information in the first tile; determining, …., a second average value of color information in the second tile; comparing, …, the first average value to the second average value to determine a difference; comparing, …, the difference to a range; and detecting, …, the first color region as including the second tile when the difference is within the range,  as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a controller ” language, a user could use their mind to divide an image into tiles, estimate an average color value of a first tile in their mind , and  estimate an average color  value of a second tile in their mind . Similarly a user could determine a difference between the values, compare the difference to a range;  determined the first color region as including the second tile when the difference is within the range by merely performing these simple  computations in the mind of the user. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a controller to perform  the steps. The controller in the  steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a controller to perform both the  steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.


Re claim 21  the additional elements of claim 21 dividing, the image data into a plurality of tiles, the tiles including a first tile and a second tile adjacent to the first tile; determining, a first average value of color information in the first tile; determining, a second average value of color information in the second tile; determining, by the controller, a sample value associated with the first color; comparing, , the first average value to the sample value to determine a first difference; comparing, , the second average value to the sample value to determine a second difference; comparing, , the first difference to a range; comparing, by the controller, the second difference to the range; and detecting, , the first color region as including the first tile and the second tile when the first difference is within the range and the second difference is within the range, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a controller ” language, a user could use their mind to divide an image into tiles, estimate an average color value of a first tile in their mind , and  estimate an average color  value of a second tile in their mind . Similarly a user could, determine a sample value,  determine a difference between the first and second  values, compare the two difference to the ranges; and  determine the first color region as including the second tile when the difference is within the range by merely performing these simple  computations in the mind of the user. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
 


This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a controller to perform  the steps. The controller in the  steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a controller to perform both the  steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.


Re claim 22 the additional elements of claim 22 creating, a file having a file name; determining, that a second color is included in the image data; detecting, , a second character string in the image data, the second character string being of the second color; and setting, by, the file name as the second character string, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components..  

For example broadly speaking a file is a collection of data, one could easily create and name collections of data in one’s mind. Furthermore more the name could be created by reading a text string of a particular color and meet the limitations of claim.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.


This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a controller to perform  the steps. The controller in the  steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a controller to perform both the  steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.


Re claim 23, the additional limitations  determining, , that a third color is included in the image data; detecting, , a third character string in the image data, the third character string being of the third color; determining, , identification information based upon the third character string; appending, , the third character string with the identification information to form an appended character string; and outputting, , the appended character string, as drafted,  is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example determining a color in an image, and detecting a character string of that color could be performed by a person merely reading certain colored text. Furthermore one could merely mentally append  text by mentally thinking of additional words/characters. Outputting could merely be speaking the text string. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a controller to perform  the steps. The controller in the  steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a controller to perform both the  steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

	
Re claim 24, the additional limitations  determining, , that a third color is included in the image data; detecting, , a third character string in the image data, the third character string being of the third color; determining, , identification information based upon the third character string; appending, , the third character string with the identification information to form an appended character string; and outputting, , the appended character string, as drafted,  is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example determining a color in an image, and detecting a character string of that color could be performed by a person merely reading certain colored text. Furthermore one could merely mentally determine and output destination by deciding the output destination . Outputting could merely be speaking the text string to that destination. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a controller to perform  the steps. The controller in the  steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a controller to perform both the  steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.


Regarding claim 25 

The claim(s) recite(s)  detect, a first color region for a first color in the image data; detect  a first character string in the image data, the first character string being of the first color; determine, , a first process using a table, the first process associated with the first color; and perform, the first process.
The claim elements “detect a first color region ….”, “detect  a first character string…”, “determine , a first process using a table” and “perform the first process” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a controller ” language, ” “detecting a first color region….” and detecting a first character string… ” in the context of this claim encompasses the user mentally identifying a region and a character string. Similarly determining, , a first process using a table” and “performing, the first process”  as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind i.e. determining  and performing a mental process. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a controller to perform  the steps. The controller in the  steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of detecting a first color region …., detect a first character string…, determine, a first process using a table and perform the first process) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a controller to perform both the  steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.


Re claim 26 the additional elements of claim 26 “wherein the first process comprises storing as content, designating a file name, or designating a folder name” could also be performed entirely in the mind. For example content could be mentally stored, and  a file name or folder name  could be mentally designated. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a controller to perform  the steps. The controller in the  steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a controller to perform both the  steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Re claim 27 the additional elements of claim 27 recite detect a second color region for a second color in the image data; detect a second character string in the image data, the second character string being of the second color; determine a second process using the table, the second process associated with the second color; and performe, the second process. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The claim elements “detect a second  color region ….”, “detect a second  character string…”, “determine a second  process using a table” and “perform e the second process” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a controller ” language,  detecting a color region and detecting a character string, in the context of this claim encompasses the user mentally identifying a region and a character string. Similarly determining, , a  process using a table and performing, the first process  as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind i.e. determining  and performing a mental process. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a controller to perform  the steps. The controller in the  steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a controller to perform both the  steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Re claim 28 the additional elements of claim 28 “wherein the first process comprises storing as content; and the second process comprises designating a file name or designating a folder name” could also be performed entirely in the mind. For example content could be mentally stored, and  a file name or folder name  could be mentally designated. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a controller to perform  the steps. The controller in the  steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a controller to perform both the  steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.


Re claim 29 the additional elements of claim 29 “wherein detecting the first character string in the image data comprises analyzing the first color region” could also be performed entirely in the mind. For example  a color region could be mentally analyzed to detect a character string. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a controller to perform  the steps. The controller in the  steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a controller to perform both the  steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Re claim 30  the additional elements of claim 30 “wherein detecting the first color region comprises: dividing the image data into a plurality of tiles, the tiles including a first tile and a second tile adjacent to the first tile; determining a first average value of color information in the first tile; determining a second average value of color information in the second tile; comparing the first average value to the second average value to determine a difference; comparing, the difference to a range; and detecting the first color region as including the second tile when the difference is within the range,  as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a controller ” language, a user could use their mind to divide an image into tiles, estimate an average color value of a first tile in their mind , and  estimate an average color  value of a second tile in their mind . Similarly a user could determine a difference between the values, compare the difference to a range;  determined the first color region as including the second tile when the difference is within the range by merely performing these simple  computations in the mind of the user. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a controller to perform  the steps. The controller in the  steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a controller to perform both the  steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.


Re claim 31  the additional elements of claim 31 dividing, the image data into a plurality of tiles, the tiles including a first tile and a second tile adjacent to the first tile; determining, a first average value of color information in the first tile; determining, a second average value of color information in the second tile; determining, by the controller, a sample value associated with the first color; comparing, , the first average value to the sample value to determine a first difference; comparing, , the second average value to the sample value to determine a second difference; comparing, , the first difference to a range; comparing, by the controller, the second difference to the range; and detecting, , the first color region as including the first tile and the second tile when the first difference is within the range and the second difference is within the range, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a controller ” language, a user could use their mind to divide an image into tiles, estimate an average color value of a first tile in their mind , and  estimate an average color  value of a second tile in their mind . Similarly a user could, determine a sample value,  determine a difference between the first and second  values, compare the two difference to the ranges; and  determine the first color region as including the second tile when the difference is within the range by merely performing these simple  computations in the mind of the user. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
 


This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a controller to perform  the steps. The controller in the  steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a controller to perform both the  steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.


Re claim 32 the additional elements of claim 32 creating, a file having a file name; determining, that a second color is included in the image data; detecting, , a second character string in the image data, the second character string being of the second color; and setting, by, the file name as the second character string, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components..  

For example broadly speaking a file is a collection of data, one could easily create and name collections of data in one’s mind. Furthermore more the name could be created by reading a text string of a particular color and meet the limitations of claim.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.


This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a controller to perform  the steps. The controller in the  steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a controller to perform both the  steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.


Re claim 33, the additional limitations  determining, , that a third color is included in the image data; detecting, , a third character string in the image data, the third character string being of the third color; determining, , identification information based upon the third character string; appending, , the third character string with the identification information to form an appended character string; and outputting, , the appended character string, as drafted,  is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example determining a color in an image, and detecting a character string of that color could be performed by a person merely reading certain colored text. Furthermore one could merely mentally append  text by mentally thinking of additional words/characters. Outputting could merely be speaking the text string. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a controller to perform  the steps. The controller in the  steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a controller to perform both the  steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

	
Re claim 34, the additional limitations  determining, , that a third color is included in the image data; detecting, , a third character string in the image data, the third character string being of the third color; determining, , identification information based upon the third character string; appending, , the third character string with the identification information to form an appended character string; and outputting, , the appended character string, as drafted,  is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example determining a color in an image, and detecting a character string of that color could be performed by a person merely reading certain colored text. Furthermore one could merely mentally determine and output destination by deciding the output destination . Outputting could merely be speaking the text string to that destination. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a controller to perform  the steps. The controller in the  steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a controller to perform both the  steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 25-29 and 32   is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh US 2007/0206851 in view of Nishida US 2007/0064279.



Re claim 25 Itoh discloses An image processing apparatus comprising: and a controller (see paragraph 149 CPU) configured to:  -22-Atty. Dkt. No.: 047373-0438 (P1G10019163USA) detect a first color region for a first color in the image data (see paragraph 35 note that information is read based on the correspondence between marker color and the information type see also figure 1 note that red green and blue areas used identify particular areas see also paragraph 48-50 note that read marker data green marker data and blue marker data are extracted   ); detect a first character string in the image data based upon the first color (see paragraph 52-54 note that different character strings of different color area  are detected see  also paragraph 38 note that character string is extracted via OCR see also figure 1 and 2 ); determine a first procession using correspondence information the first process associated with the first color; perform the first process  ( see paragraph 55 “Thus, it is made possible to classify or categorize various pieces of data contained in the document for each type and store the index information corresponding to the document in the storage section of the database” note that the information is stored according to the type of data  for example see paragraph 52 the red extracted text is designated as the file name see figure 2 and paragraph 34 note that a file with the associated data is created   ) .  Itoh does not expressly disclose arranging the color correspondence information into a table.  Nishida discloses arranging color information into a table see paragraph 46. One of ordinary skill in the art could have easily arranged the correspondence information indicating the colors to types of data (disclosed for example in paragraph  paragraphs 35-38,) into a table as disclosed Nishida. The combination would merely yield the predictable results of data organized in a table during the operation of Ito, which is predictable. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Itoh and Nishida.      

Re claim 26 Itoh discloses wherein the first process comprises storing as content, designating a file name, or designating a folder name (see paragraph 52 the red extracted text is designated as the file name).

Re claim 27 Itoh discloses detecting, by the controller, a second color region for a second color in the image data (see paragraph 35 note that information is read based on the correspondence between marker color and the information type see also figure 1 note that red green and blue areas used identify particular areas see also figure 48-50 note that read marker data green marker data and blue marker data are extracted note the second  color area may be the red file name data the first  may be the greed keyword  ); detecting, by the controller, a second character string in the image data, the second character string being of the second color(see paragraph 52-54 note that different character strings of different color area  are detected see  also paragraph 38 note that character string is extracted via OCR see also figure 1 and 2 note the second  color string may be the red file name the first may be the green keyword string ); determining, by the controller, a second process using  a correspondence, the second process associated with the second color; and performing, by the controller, the second process  ( see paragraph 55 “Thus, it is made possible to classify or categorize various pieces of data contained in the document for each type and store the index information corresponding to the document in the storage section of the database” note that the information is stored according to the type of data  for example see paragraph 52-54 the red extracted text is designated as the file name and the green text string may be designated keyword ;  see figure 2 and paragraph 34 note that a file with the associated data is created    ).


Re claim 28 Itoh discloses wherein: the first process comprises storing as content; and the second process comprises designating a file name or designating a folder name . ( see paragraph 55 “Thus, it is made possible to classify or categorize various pieces of data contained in the document for each type and store the index information corresponding to the document in the storage section of the database” note that the information is stored according to the type of data  for example see paragraph 52-54 the red extracted text is designated as the file name and the green text string may be designated keyword ;  see figure 2 and paragraph 34 note that a file with the associated data is created    

Re claim 29 Itoh discloses wherein the controller is further configured to detect the first character string in the image data by analyzing the first color region (see paragraph 35 note that information is read based on the correspondence between marker color and the information type see also figure 1 note that red green and blue areas used identify particular areas see also figure 48-50 note that read marker data green marker data and blue marker data are extracted note the second  color area may be the red file name data the first  may be the greed keyword  see  also paragraph 38 note that character string is extracted via OCR);.

Re claim 32 Itoh discloses wherein the controller  is further configured to: create a file (see paragraph 34 also see figure 2 )  having a file name(see figure 2 file name); determine that a second color is included in the image data(see paragraph 53 note that the file name is red); detect a second character string in the image data based upon the second color (see paragraph 52 note that the file name is detected i.e. “Memo”  “security measures…”); and set the file name as the second character string(see paragraph 52 and figure 2 note the file name is set as the character string see also paragraph 55).

Re claims 15- 19, and 22 these claims are the method performed by the apparatus of claims 25-29 and 32 are rejected for similar reasons.



Claims 23 24 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh US 2007/0206851  in view of  in further view of Giloh WO 2009/063329.


Re claim 33 Itoh discloses wherein the control unit is further configured to: determine that a third color is included in the image data (see paragraph 53 or 54 blue or green); detect a third character string in the image data based on the third color (see paragraph 52 or 53 note that blue or green characters are detected to detect date or Keyword); determine identification information based upon the third character string(see paragraph 52 or 53 date or keyword); 

Itoh does not expressly disclose append the third character string with the identification information to form an appended character string; and output the appended character string. Giloh discloses determine identification information based upon the third character string (paragraph 13 note that customer name is associated with a particular color see also paragraph 16); append the third character string with the identification information to form an appended character string ((see for example paragraph 16 if there is a typo in the label text recognition semantical analysis etc. may be used to determine a similar (i.e. appended note the label will be similar but slightly different that the original label) label from an existing document  which may  be applied); and output the appended character string ((see for example paragraph 16 if there is a typo in the label text recognition semantical analysis etc. may be used to determine a similar (i.e. appended note the label will be similar but slightly different that the original label) label from an existing document  which may  be applied) see also paragraph 17 note that the label is used to file the document in a particular folder associated with the company name); The motivation to combine is to assign a document into a folder based on company name (see paragraph 17). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Itoh and Giloh to reach the aforementioned advantage.

Re claim 34 Itoh discloses wherein the control unit is further configured to: determine that a third color is included in the image data (see paragraph 53 or 54 bluer or green); detect a third character string in the image data based on the third color(see paragraph 52 or 53 note that blue or green characters are detected to detect date or Keyword); Ito does not expressly discloses determine an output destination based upon the third character string paragraph 13 note that customer name is associated with a particular color see also paragraph 16 see also paragraph 17 note that the output file is determined based on company name); and output the third character string to the output destination (see paragraph 17 note that file is filed based on company name). The motivation to combine is to assign a document into a folder based on company name (see paragraph 17). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Itoh and Giloh to reach the aforementioned advantage.


Re claims 23and 24  these claims are the method performed by the apparatus of claims 33 and 34 are rejected for similar reasons.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN T MOTSINGER whose telephone number is (571)270-1237. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN T MOTSINGER/Primary Examiner, Art Unit 2669